Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 12/22/2020 has been entered. Amended Claim 10 has been noted. Claims 10-12 and 27 are currently pending. 
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garloch (US 6,305,369) in view of Dipling et al. (DE 3740047 A1) (hereinafter “Dipling”) (see attached original document and translation for reference). 
	Regarding Claim 10, Garloch teaches of a fuel-fired heating appliance (10) (see Fig. 1) comprising: 
	a fuel source (“gas”) (the appliance is “gas fired” - see at least Col. 2 line 34 - Col. 3 line 3); 
	an air source (“draft” of air that flows through burners (15) as a result of the inducer blower (28)) (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); 

	a burner (15) downstream from the chamber in a flow of the fuel-air mixture (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); 
	a heat exchanger (“bank of heat exchangers”) in fluid communication at an input end thereof with an area proximate the burner (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1);  
	a blower (28) in fluid communication with an output of the heat exchanger so that actuation of the blower draws combustion gas through the heat exchanger to the blower (see at least Col. 2 line 34 - Col. 3 line 3 and Figs. 1, 2);  
	a flue pipe (23) in fluid communication with an outlet end of the blower (41) so that combustion gas drawn from the heat exchanger and expelled from the outlet end of the blower flows into and through an interior of the flue pipe (see at least Col. 2 line 34 - Col. 3 line 3 and Figs. 1-3); and
a conduit (conduit comprising elements 83 and 50) disposed underneath the outlet end of the blower (see at least Figs. 1-3 and note that the conduit is disposed underneath the outlet end of blower once assembled as shown in Figs. 1 and 2), the conduit extending between the interior of the flue pipe and an area within the fuel fired appliance (the area within the housing of the appliance shown in Fig. 1 that element (50) is disposed within) (see at least Col. 3 line 3 - Col. 4 line 34 and Figs. 1-3), wherein an opening extending through the conduit is of sufficient size to allow flow of air from within the fuel-fired heating appliance through the opening and into a flow of combustion gas in the interior of the flue pipe (see at least Col. 3 line 3 - Col. 4 line 34, Abstract and Figs. 1-3).
	Garloch fails to explicitly teach that the conduit is disposed directly underneath the outlet end of the blower. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the conduit, which is already disposed beneath 
In the instant case, the conduit (conduit comprising elements (83) and (50) which is disposed within element (22) and underneath element (41)) merely needs to admit air through outlet (41) and into flue pipe (23) from element (22) to perform its function (see at least Col. 2 line 34 - Col. 3 line 3 and Figs. 1-3). Simply repositioning the connecting portion of the conduit (portion 83) to dispose the conduit directly underneath the outlet as opposed to slightly skewed such that it is not directly underneath the outlet would not have modified operation of the device since the conduit would still be able to admit air and perform its function regardless of its connection point to element (22) (see Figs. 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the conduit to a position directly beneath the outlet end of the blower as claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. Note that such modification would have necessarily resulted in the conduit being disposed directly beneath the outlet end of the blower as claimed
Furthermore, Garloch fails to explicitly teach that the blower is configured to operate at a first predetermined speed for a first predetermined time to provide a first fuel to air ratio of the fuel-air mixture and a second predetermined speed for a second predetermined time to provide a second fuel to air ratio of the fuel-air mixture, the second predetermined speed being greater than the first predetermined speed and the first fuel to air ratio being greater than the second fuel to air ratio.
Dipling discloses a relatable fuel-fired burner system (Fig. 1) that comprises a blower (18) in addition to a burner (13) that is configured to burn a mixture of air (16) and fuel (15) (see at least [0012] and Fig. 1). Dipling teaches that the blower is configured to operate at a first predetermined speed (“low 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Garloch, based on the teachings of Dipling, by configuring the blower to operate at a first predetermined speed for a first predetermined time to provide a first fuel to air ratio of the fuel-air mixture and a second predetermined speed for a second predetermined time to provide a second fuel to air ratio of the fuel-air mixture, the second predetermined speed being greater than the first predetermined speed and the first fuel to air ratio being greater than the second fuel to air ratio. Doing so would have enabled easy start-up of the burner even in cold conditions. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 11, Garloch teaches the fuel-fired heating appliance according to Claim 10 (see the rejection for Claim 10), in addition to an aperture (83). Garloch also teaches that the conduit comprises an elongated tube (50), but fails to explicitly teach of a portion of the elongated tube extending through the aperture. However, merely extending a portion of the existing tube through the existing aperture would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	According to Applicant’s Specification, a portion of the tube may or may not extend through the aperture as long as it is capable of delivering ambient air into the flue pipe. Thus, it is apparent that specifically configuring a portion of the conduit to extend through the aperture, as opposed to abutting it, is not critical to the invention. It is evident that the prior art would have performed equally well as the claimed invention since the prior art teaches of a tube that abuts the aperture and delivers ambient air into the flue pipe equally as well as a tube that extends part way into the flue pipe. Merely inserting the existing tube part way into the existing aperture as opposed to having it abut the aperture would have been readily achievable by, and obvious to, one of ordinary skill in the art. 
	Therefore, it would have been prima facie obvious to modify Garloch to obtain the invention as specified in Claim 11 by inserting the existing tube part way into the existing aperture as opposed to having it abut the aperture since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Garloch also teaches of an air handler proximate the heat exchanger so that actuation of the air handler moves an air flow across the heat exchanger (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Garloch and Dipling further in view of Maricic et al. (US 2015/0369495 A1) (hereinafter “Maricic”).
Regarding Claim 27, Garloch and Dipling teach the fuel-fired appliance according to Claim 10 (see rejection for Claim 10) but fail to explicitly teach that the chamber mixes the air from the air source and the fuel from the fuel source to predetermined amounts in the fuel-air mixture. However, it is well known in the art to do so.
	Maricic discloses a closely relatable fuel-fired appliance (Fig. 12A) that comprises a chamber (52) that feeds a pre-mixed mixture of fuel and air to a series of burners (90) (see at least [0042]-[0045] and Fig. 1). Maricic teaches of mixing air from an air source and fuel from a fuel source to predetermined amounts in the chamber such that a desired fuel-air mixture can be achieved (see at least [0042]-[0045],  [0065] and Figs. 1, 12A and 12B). Maricic teaches that it is advantageous to mix the air and fuel to predetermined amounts upstream of the burner because doing so enhances control over the burner and enables the production of a cleaner, leaner flame that uses less gas (see at least [0065]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the appliance taught by Garloch and Dipling by configuring the chamber to mix the air from the air source and the fuel from the fuel source to predetermined amounts based on the teachings of Maricic. Doing so would have enhanced control over the burner and enabled the production of a cleaner, leaner flame that uses less gas. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 12/22/2020 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chancellor (US 4,184,417) is considered relevant to this application in terms of structure and use.  

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/26/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762